         Case 8:19-cv-01161-PWG Document 26 Filed 10/30/20 Page 1 of 20



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                    Southern Division

                                                   *
JAKE’S FIREWORKS INC.,
                                                   *
        Plaintiff,
                                                   *
v.
                                   *                           Case No.: PWG 19-cv-1161
UNITED STATES CONSUMER
PRODUCT SAFETY COMMISSION, et al., *

        Defendants.                                *

*       *       *      *       *   *   *    *   *    *                         *       *       *      *
                                MEMORANDUM AND ORDER

        Jake’s Fireworks Inc. (“Jake’s Fireworks”) seeks injunctive and declaratory relief against

the United States Consumer Product Safety Commission (the “Commission” or “CPSC”) and Ann

Marie Beurkle, in her official capacity as Acting Chairman of the Commission.1 Am. Compl. ¶ 1,

ECF No. 16. The Commission is a regulatory agency charged with enforcing the Consumer

Product Safety Act (“CPSA”), 15 U.S.C. §§ 2051 et seq., and the Federal Hazardous Substances

Act (“FHSA”), 15 U.S.C. §§ 1261 et seq. Id. at ¶ 6. Jake’s Fireworks, a nation-wide retailer of

consumer fireworks, alleges that it received enforcement letters from the Commission requiring

the impound of some of its merchandise for failure to satisfy certain regulations. Id. at ¶ 4. In its

four-count complaint, Jake’s Fireworks seeks this Court’s declaration that the statutory and

regulatory provisions enforced by the Commission that are at issue do not apply to their particular




1
         Defendants report that on October 1, 2019, Ann Marie Buerkle was replaced by Robert S. Adler as
Acting Chairman of the United States Consumer Product Safety Commission. Reply n.1, ECF No. 23; see
also https://cpsc.gov/About-CPSC (last visited Oct. 20, 2020).
         Case 8:19-cv-01161-PWG Document 26 Filed 10/30/20 Page 2 of 20



consumer fireworks or, alternately, that the Commission’s enforcement of the statutes and

regulations is arbitrary and capricious. Id.

        Defendants filed the pending motion to dismiss all claims brought against them in the

Amended Complaint for lack of jurisdiction under Federal Rule of Civil Procedure 12(b)(1). Mot.

ECF No. 17. In the alternative, Defendants seek to dismiss the fourth cause of action—a Fifth

Amendment void-for-vagueness challenge—for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6) and argue that Jake’s Fireworks’ requests for injunctive relief are moot. Id.;

Mot. Mem. 3, ECF No. 17-1. Because I conclude that this Court does not have subject-matter

jurisdiction, Defendants’ Motion to Dismiss, ECF No. 17, is GRANTED,2 and the Amended

Complaint is DISMISSED WITHOUT PREJUDICE.

                                           BACKGROUND

I.      Regulatory Overview

        The Consumer Product Safety Act (“CPSA”) was enacted, in part, “to protect the public

against unreasonable risks of injury associated with consumer products.” 15 U.S.C. § 2051 (b).

The CPSA created the Consumer Product Safety Commission and authorized it, among other

things, to conduct research on and test consumer products, to promulgate consumer product safety

standards, and to ban hazardous products. 15 U.S.C. §§ 2053, 2054, 2056, 2057. The Commission

also inherited from the Food and Drug Administration responsibility for enforcing the Federal

Hazardous Substances Act (“FHSA”), 15 U.S.C. §§ 1261 et seq. See 15 U.S.C. § 2079. The FHSA

prohibits “the introduction or delivery for introduction into interstate commerce” of “hazardous




2
        Because I find that this court lacks subject-matter jurisdiction, I need not reach the other grounds
raised by the Defendants in their motion to dismiss.


                                                      2
         Case 8:19-cv-01161-PWG Document 26 Filed 10/30/20 Page 3 of 20



substance(s),” 15 U.S.C. § 1263, and provides for penalties, 15 U.S.C. § 1264, and seizures of

misbranded or banned products, 15 U.S.C. § 1265.3

        The Commission works with importers and the United States Custom and Border

Protection (“CBP”) to sample imported fireworks devices and examine them for possible

violations of the FHSA. 15 U.S.C. § 1273(a). The Commission’s multi-step process for sampling,

notifying the importer, and enforcing its statutes and implementing regulations is described in

detail in The Regulated Products Handbook (the “Handbook”), which was developed to help

importers understand their responsibilities and procedural options when informed of a violation.

Mot. Ex. 4, ECF No. 17-6.4 The Handbook provides this summary in the Preface:

                When CPSC staff determines that a product violates a specific
                statute or regulation, CPSC Office of Compliance and Field
                Operations generally notifies the responsible firm (the product
                manufacturer, importer, distributor, or retailer) of the violation and
                requests a specific remediation of the problem.

                        Notification to the responsible firm is usually in the form of
                an official letter, referred to in this Handbook as the Letter of Advice
                or a Notice of Noncompliance from the Office of Compliance and
                Field Operations (collectively referred to in this Handbook as LOA).
                Firms should review this Handbook in conjunction with the LOA
                sent by CPSC staff that identifies the applicable statutes and
                regulations violated. The LOA informs the firm of the specific
                product and violation that has occurred; requests that the firm take
                specific corrective actions (including stopping the sale and
                distribution of the product; recalling the product from distributors,
                retailers, and/or consumers; quarantining and disposing of inventory
                of the product; and changing future production of the product); and
                informs the firm of the legal actions available to the Commission
                (including civil and criminal penalties and injunctive relief). In

3
        Consumer fireworks are regulated under the FHSA, and Jake’s Fireworks challenges the
applicability to its reloadable aerial shells of two fireworks regulations, specifically, 16 C.F.R. §
1500.17(a)(3), and 16 C.F.R. § 1500.14(b)(7). See Am. Compl. ¶¶ 16-41. Jake’s Fireworks also asserts
that the “poof/bang” test that the Commission uses to test fireworks has not been promulgated through
notice and comment rulemaking, or otherwise been publicized; thus the test is unreasonable, arbitrary, and
capricious. Id. at ¶¶ 42-56.
4
        The Handbook, specifically Chapter 3, is referenced in the Amended Complaint, Exhibit B, Exhibit
D, and Exhibit H.


                                                     3
        Case 8:19-cv-01161-PWG Document 26 Filed 10/30/20 Page 4 of 20



              addition, the LOA informs the firm that if it disagrees with CPSC
              staff’s determination that a violation has occurred or believes the
              product is not subject to the Commission’s jurisdiction, it may
              question staff’s findings and present evidence to support its position.
              See Chapter 3 of this Handbook.

Handbook 5-6. Chapter 3 contains the procedures to be followed:

              RESPONDING TO THE CPSC LETTER OF ADVICE (LOA)

                      When the CPSC staff notifies you in a LOA that a product
              that you manufacture, import, distribute, sell, or offer for sale fails
              to comply with a CPSC statute, rule, regulation, standard, or ban,
              you may present evidence supporting your view if you disagree with
              staff’s determination.

                      The LOA will state that the firm may present evidence that
              a violation does not exist or that a product is not covered by the
              applicable statute or regulation. The letter will indicate to whom the
              response should be addressed and will give you a timeframe for the
              expected response. You may submit, to the indicated recipient, all
              evidence and arguments that support why you believe the product is
              not violative; not subject to a specific statute, rule, regulation,
              standard, or ban; or, should not be refused admission in the United
              States (if the violation involves an import detained at the port) or
              seized by CBP.

                      A firm may respond to a notice of noncompliance orally or
              in writing, and the firm may request an informal hearing to meet
              personally with Office of Compliance or Import Surveillance
              Division staff to present orally views and evidence. Such evidence
              may consist of:
                     • results from testing that supports certificates of
              compliance;
                     • results of tests indicating the product complies with the
              applicable regulation;
                     • marketing data indicating the product is not intended for
              the population group protected by the regulation or standard; or
                     • any other relevant data to support the claim of compliance.

              CPSC RESPONSE TO FIRM RESPONSE

                     Any additional evidence or arguments that a firm presents
              are reviewed by the appropriate CPSC Office of Compliance or
              Import Surveillance Division staff, including appropriate technical
              and legal staff. If the information you present, in the staff’s opinion,



                                                  4
         Case 8:19-cv-01161-PWG Document 26 Filed 10/30/20 Page 5 of 20



                does not refute staff’s claim that the product is violative or covered
                by a specific statute, rule, regulation, standard, or ban, Commission
                staff, as a general rule, will notify you in writing before staff pursues
                any enforcement action against the products or your firm.

                        If a firm continues to disagree with CPSC staff and declines
                to take corrective action, the staff may request the Commission
                approve appropriate legal proceedings, including the issuance of an
                administrative complaint, injunctive action, seizure action, or such
                other action as may be appropriate.

Id. at 18-19.

        To enforce its statutes and regulations, the Commission prefers to work cooperatively with

industry “but initiat[es] litigation when necessary.” Id. at 7. It may impose sanctions for violations,

including both civil and criminal penalties. Id. at 8. “In addition, firms and individuals may be

enjoined from continuing to violate CPSC statutes and regulations, and pursuant to court order,

violative products may be seized to prevent distribution in commerce.” Id.; see also id. at 14

(quoting 15 U.S.C. § 1267 to state that United States district courts have jurisdiction to restrain

violations of the FHSA). As referenced above, Chapter 3 provides detailed procedures to follow

if a firm disagrees with the Commission’s staff’s determination that a product is in violation of a

statute or regulation, including how a firm may respond to a Letter of Advice (“LOA”) or notice

of noncompliance and the steps that follow such a response. Id. at 18. Ultimately, “[i]f a firm

continues to disagree with CPSC staff and declines to take corrective action, the staff may request

the Commission approve appropriate legal proceedings, including the issuance of an

administrative complaint, injunctive action, seizure action, or such other action as may be

appropriate.” Id. at 19.5 Chapter 4 provides the details for handling of regulated products at ports

of entry. Id.


5
       Before a civil or criminal penalty is sought, the regulated entity must be notified and provided an
opportunity to present views or submit evidence and arguments. 15 U.S.C. § 1266; 16 C.F.R. § 1119.5.


                                                     5
         Case 8:19-cv-01161-PWG Document 26 Filed 10/30/20 Page 6 of 20



II.     Factual and Procedural Background

        Jake’s Fireworks is one of the nation’s largest importers and distributors of consumer

fireworks with distribution centers from coast to coast. Am. Compl. ¶¶ 5, 57. One of its best

sellers is the Excalibur product line of small reloadable aerial shells, 6 which it purchases and

imports from a Chinese manufacturer. Id. at ¶ 57. When Jake’s Fireworks imports these shells, it

must certify that the fireworks comply “with all rules, bans, standards, or regulations applicable.”

Id. at ¶ 59 (quoting CPSA, 15 U.S.C. § 2063(a)(1)(A)). Since about 2010, Jake’s Fireworks has

used American Fireworks Standards Laboratory, an independent non-profit third-party testing

laboratory, to test its fireworks for compliance with the Commission’s regulations. Id. at ¶ 60. The

Commission inspects and samples products, including the fireworks at issue, at United States ports

of entry to ensure compliance with the safety statutes and regulations, and products are not allowed

to be distributed in commerce until the Commission has determined the product’s admissibility.

Id. at ¶ 62.

        When the Commission’s testing reveals a violation of an applicable requirement—such as

improper audible effects or improper labeling—it follows the process described in the Handbook

for advising the importer. Id. at ¶ 63. Ultimately, the Commission either authorizes release of the

product or requests that the shipment be destroyed, subject to civil and criminal penalties if the

products are sold without having been released. Id. Jake’s Fireworks alleges that the Commission

increased its sampling of Jake’s Fireworks’ imports of its reloadable aerial shells beginning in the



Additionally, the Commission must approve any settlement by the Office of General Counsel (“OGC”) of
a civil penalty or OGC recommendation to refer to the United States Department of Justice an action seeking
to assess a civil penalty. 15 U.S.C. § 2069(b), (c).
6
         Also referred to as reloadable tube aerial devices. Am. Compl. ¶ 57, n.1. According to Jake’s
website, these explosive devices are “known for great color” and “thunderous breaks.” Mot. Mem. 2
(quoting Jake’s Fireworks, https://www.jakesfireworks.com/fireworks/artillery-shells (last visited
September 24, 2019)).


                                                      6
         Case 8:19-cv-01161-PWG Document 26 Filed 10/30/20 Page 7 of 20



spring of 2014, and between March 19, 2014 through July 20, 2018, the Commission detained, at

least temporarily, an approximate market value of over $3.7 million worth of its reloadable aerial

shells. Id. at ¶ 64.7 Jake’s Fireworks alleges that the Commission continues to sample and detain

these products at an increasing rate. Id. at ¶ 64.

        Jake’s Fireworks received Notices of Non-Compliance (which the Commission also refers

to as “Letters of Advice,” Handbook at 5) from the Commission requesting that it stop the sale of

certain products and destroy them, advising that violations were subject to civil and criminal

penalties. Id. at ¶¶ 65-68 (attaching Exhibits B-D as examples).8 Jake’s Fireworks responded to

the notices and requested that the Commission rescind them and release the fireworks without

condition. Id. at ¶ 70-71 (attaching Exhibit E as an example response). 9 On October 3, 2014, the

Commission reiterated its position that the reloadable aerial shell fireworks violated applicable

statutory and regulatory requirements and requested that they be destroyed. Id. at ¶ 72 (attaching

the letter as Exhibit F).10 Jake’s Fireworks responded by letter, again asking that the Commission

rescind the notices. Id. at ¶¶ 72-73 (attaching the letter as Exhibit G).11 At some point, Jake’s

Fireworks inquired whether the Commission’s October 3, 2014 letter constituted final agency



7
        The Commission states that all products at issue were released from import holds, and Jake’s
Fireworks agrees that the products have been released from import holds. See Pl.’s Resp. 2, 21 n.13.
8
        Exhibit B is Notice of Non-Compliance dated September 18, 2018, sent by email to Jake’s
Fireworks from a Commission Compliance Officer, and included a laboratory report. ECF No. 16-2.
Exhibit C is an example of a laboratory report, which was also part of Exhibit B. ECF No. 16-3. Exhibit
D is a Notice of Non-Compliance dated August 19, 2014, sent by certified mail to Jake’s Fireworks from a
Commission Compliance Office, and included a laboratory report. ECF No. 16-4.
9
        Exhibit E is a letter dated May 26, 2016, sent by email from counsel, Miles & Stockbridge, retained
by Jake’s Fireworks for the purpose of responding to three specific notices. ECF No. 16-5.
10
        Exhibit F is a letter dated October 3, 2014, sent by email and certified mail to Jake’s Fireworks and
its counsel, Miles & Stockbridge, from a Commission Compliance Officer. ECF No. 16-6. It notes that
Jake’s Fireworks provided no evidence to dispute the violations, but instead questioned the validity of the
regulations, so the Commission staff stands by its determination of the violations. Id.
11
        Exhibit G is a letter dated October 14, 2014, sent by email to a Commission Compliance Officer
from Jake’s Fireworks’ counsel, Miles & Stockbridge. ECF No. 16-7.


                                                       7
         Case 8:19-cv-01161-PWG Document 26 Filed 10/30/20 Page 8 of 20



action. Id. at ¶ 73.12 On December 8, 2014, the Commission’s staff orally indicated that it would

re-test samples, and Jake’s Fireworks believes that the re-testing occurred before February 13,

2015. Id. at ¶ 73. On May 20, 2015, the Commission issued another Notice of Non-Compliance,

including the reports of its re-tests with a determination that two shipments, upon re-testing,

complied with regulations, but that other shipments violated regulations. Id. at ¶¶ 74-75 (attaching

the notice as Exhibit H).13 The Commission reiterated its request that sales stop and the violative

products be destroyed. Id. The Commission continues to sample Jake’s Fireworks’ imports for

compliance with regulations, some of which comply while others do not. Id. at ¶ 64; Mot. Mem.

11 (attaching examples). The Commission states that it has not initiated any enforcement action

against Jake’s Fireworks or its products for violations of the FHSA (and, indeed, that it could not

do so without further approval from the Commission’s Office of General Counsel, which, in turn,

must refer the matter to the Department of Justice for approval of enforcement action). Mot. Mem.

11; Reply 8 n.4.

        Jake’s Fireworks alleges that the Commission is applying inapplicable regulations to their

reloadable aerial shells in an arbitrary, capricious manner that constitutes an abuse of discretion.

Am. Compl. at ¶¶ 76-80. Specifically, Jake’s Fireworks alleges four causes of action in its

Amended Complaint:


12
         In Plaintiff’s response to Defendant’s motion, it included a letter, Exhibit 4, which indicates that
counsel from Mayer Brown spoke with a Commission Compliance Officer on November 25, 2014. ECF
No. 22-4. The letter reveals that counsel was informed that the staff letter of October 3, 2014 was not the
final agency action. Id. The letter notes the costs of delay and contains a request for a final decision. Id.
13
         Exhibit H is a Notice of Non-Compliance dated May 20, 2015, sent by email and certified mail to
counsel for Jake’s Fireworks, Mayer Brown, from the Commission’s Lead Compliance Officer, and
included a laboratory report. ECF No. 16-8. It responds to correspondence of December 22, 2014 sent
from Mayer Brown to the Commission staff, and it states that at Jake’s Fireworks’ request, staff agreed to
conduct re-testing of certain products, which were found to be in compliance. Id. It indicates that CBP
was asked to release those items from bond. Id. Other samples continue to exhibit non-compliance. Id.
Jake’s Fireworks asserts that this notice is a final agency action. Am. Compl. ¶¶ 10, 90, 94, 101; Pl.’s Resp.
2, ECF No. 22.


                                                       8
         Case 8:19-cv-01161-PWG Document 26 Filed 10/30/20 Page 9 of 20



            •   First Cause of Action – Violation of the Administrative Procedure Act for Abuse
                of Discretion and Unlawful, Arbitrary and Capricious Agency Action (Application
                of 16 C.F.R. § 1500.17(a)(3));

            •   Second Cause of Action – Violation of the Administrative Procedure Act for Abuse
                of Discretion and Unlawful, Arbitrary and Capricious Agency Action (Application
                of Non-existent Reports Labeling Requirement);

            •   Third Cause of Action – Violation of the Administrative Procedure Act for Abuse
                of Discretion and Unlawful, Arbitrary and Capricious Agency Action (Use of
                “Poof/Bang” Test);

            •   Fourth Cause of Action – Unlawful Agency Action under the Administrative
                Procedure Act Based on the Commission’s Violation of the Fifth Amendment to
                the United States Constitution.

         Defendants assert that because the notices and letters transmitted to Jake’s Fireworks do

not constitute final agency action, the Court lacks subject matter jurisdiction to review them. Mot.

Mem. 1-3. Defendants also argue that the fourth cause of action should be dismissed for failure to

state a claim, and that the requests for injunctive relief are moot. Id.

                                     STANDARD OF REVIEW

        “[W]hether an agency’s action ‘constituted final agency action under the APA so as to be

reviewable in court’ is ‘a question of subject matter jurisdiction.’” Am. Acad. of Pediatrics v. Food

& Drug Admin., 379 F. Supp. 3d 461, 474 (D. Md. 2019) (quoting Invention Submission Corp. v.

Rogan, 357 F.3d 452, 458 (4th Cir. 2004)).14 When subject matter jurisdiction is challenged under

Federal Rule of Civil Procedure 12(b)(1), the plaintiff has the burden of proving that subject matter

jurisdiction exists. Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999) (citing Richmond,

Fredericksburg & Potomac R. Co. v. United States, 945 F.2d 765, 768 (4th Cir.1991)).




14
        “There is a split among Courts of Appeals concerning the standard of review for challenges to ‘final
agency action.’” See New Mexico v. McAleenan, 450 F. Supp. 3d 1130, 1190 (D.N.M. 2020) (citing cases).
However, in this circuit, whether an agency action is final is a jurisdiction issue. See City of New York v.
U.S. Dep’t of Defense, 913 F.3d 423, 430 (4th Cir. 2019).


                                                      9
        Case 8:19-cv-01161-PWG Document 26 Filed 10/30/20 Page 10 of 20



       When a defendant moves to dismiss pursuant to Fed. R. Civ. P. 12(b)(1) for lack of subject

matter jurisdiction, asserting a facial challenge that “a complaint simply fails to allege facts upon

which subject matter jurisdiction can be based,” as Defendants do here, “the facts alleged in the

complaint are assumed to be true and the plaintiff, in effect, is afforded the same procedural

protection as he would receive under a 12(b)(6) consideration.” Adams v. Bain, 697 F.2d 1213,

1219 (4th Cir. 1982).

       Pursuant to Rule 12(b)(6), a plaintiff’s claims are subject to dismissal if they “fail[ ] to state

a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). A pleading must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ.

P. 8(a)(2), and must state “a plausible claim for relief,” Ashcroft v. Iqbal, 556 U.S. 662, 678-79

(2009). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. Rule 12(b)(6)’s purpose “is to test the sufficiency of a complaint and not

to resolve contests surrounding the facts, the merits of a claim, or the applicability of defenses.”

Velencia v. Drezhlo, No. RDB-12-237, 2012 WL 6562764, at *4 (D. Md. Dec. 13, 2012) (quoting

Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006)).

       Whether considering a Rule 12(b)(1) challenge or a Rule 12(b)(6) motion, the Court may

take judicial notice of “fact[s] that [are] not subject to reasonable dispute” because they “can be

accurately and readily determined from sources whose accuracy cannot reasonably be questioned.”

Fed. R. Evid. 201(b)(2). Additionally, the Court may “consider documents that are explicitly

incorporated into the complaint by reference.” Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159,

166 (4th Cir. 2016); see also Sposato v. First Mariner Bank, No. CCB-12-1569, 2013 WL

1308582, at *2 (D. Md. Mar. 28, 2013) (“The court may consider documents attached to the




                                                   10
         Case 8:19-cv-01161-PWG Document 26 Filed 10/30/20 Page 11 of 20



complaint, as well as documents attached to the motion to dismiss, if they are integral to the

complaint and their authenticity is not disputed.”); CACI Int’l v. St. Paul Fire & Marine Ins. Co.,

566 F.3d 150, 154 (4th Cir. 2009); Fed. R. Civ. P. 10(c) (“A copy of a written instrument that is

an exhibit to a pleading is a part of the pleading for all purposes.”). Moreover, where the

allegations in the complaint conflict with an attached written instrument, “the exhibit prevails.”

Fayetteville Investors v. Commercial Builders, Inc., 936 F.2d 1462, 1465 (4th Cir. 1991); see

Azimirad v. HSBC Mortg. Corp., No. DKC-10-2853, 2011 WL 1375970, at *2-3 (D. Md. Apr. 12,

2011).

         Here, the Plaintiff attached letters and notices to its Amended Complaint, and Defendants’

Motion also included attachments of letters and notices as well as the referenced Handbook. There

are no challenges to the authenticity of these documents, and I may consider them when deciding

the dismissal motion.

                                           DISCUSSION

         “Judicial review under the APA . . . is limited to ‘final agency actions.’” City of New York

v. U.S. Dep’t of Def., 913 F.3d 423, 430 (4th Cir. 2019) (quoting 5 U.S.C. § 704). Generally, “two

conditions must be satisfied for agency action to be ‘final.’” Vill. of Bald Head Island v. U.S. Army

Corps of Eng’rs, 714 F.3d 186, 194–95 (4th Cir. 2013) (quoting Bennett v. Spear, 520 U.S. 154

(1997)). The first requirement is that “the action must mark the consummation of the agency’s

decisionmaking process—it must not be of a merely tentative or interlocutory nature.” Id. (quoting

Bennett, 520 U.S. at 177–78 (citation and quotation marks omitted)). The second is that “the action

must be one by which rights or obligations have been determined or from which legal

consequences will flow.” Id. (quoting Bennett, 520 U.S. at 178 (citation and quotation marks




                                                   11
        Case 8:19-cv-01161-PWG Document 26 Filed 10/30/20 Page 12 of 20



omitted) (emphasis added)).15 Stated differently, “[t]he core question is whether the agency has

completed its decisionmaking process, and whether the result of that process is one that will

directly affect the parties.” Franklin v. Massachusetts, 505 U.S. 788, 797 (1992). “[T]he measure

of finality is also ‘pragmatic’; an agency action is ‘immediately reviewable’ when it gives notice

of how a certain statute will be applied even if no action has yet been brought.” Int’l Refugee

Assistance Project v. Trump, 883 F.3d 233, 285 (4th Cir.), as amended (Feb. 28, 2018) (Gregory,

C.J., concurring) (quoting U.S. Army Corps of Eng’rs v. Hawkes Co., ––– U.S. ––––, 136 S. Ct.

1807, 1815 (2016)), cert. granted, judgment vacated on other grounds, ––– U.S. ––––, 138 S. Ct.

2710 (2018).

        Jake’s Fireworks alleges that the May 20, 2015 Notice of Non-Compliance16 (“the Notice”)

constitutes final agency action. Am. Compl. ¶¶ 10, 90, 94, 101; Pl.’s Resp. 2. “‘The term “action”

as used in the APA is a term of art that does not include all conduct’ on the part of the government.”

City of New York, 913 F.3d at 430-31 (quoting Vill. of Bald Head Island, 714 F.3d at 193)). The

alleged “action” at issue here is an “order” or “sanction.” Pl.’s Resp. 6; see 5 U.S.C. § 551 (6),

(10), (13) (defining agency action, order, and sanction). I shall review the Notice to determine if

it satisfies both prongs of the Bennett test such that the action can be considered final. See Golden



15
         Whether an agency action creates legal consequences does not necessarily address finality
concerns, and some courts have instead considered this factor as affecting the definition of “agency action”
under 5 U.S.C. § 551(13) rather than the meaning of “final” agency action under § 704. See City of New
York, 913 F.3d at 431; Vill. of Bald Head Island, 714 F.3d at 193.
16
         Am. Compl. Ex. H, ECF No. 16-8; see also ECF No. 17-3. In its response to the Commission’s
motion, Jake’s Fireworks adds that the March 7, 2016 Notice of Non-Compliance, which was attached to
the Commission’s Motion as Exhibit 9, ECF No. 17-11, is also a final agency action. Pl.’s Resp. 2 n. 1.
Defendants argue that “the complaint may not be amended by the briefs in opposition to a motion to
dismiss.” Reply 2 (quoting McDonald v. LG Electronics USA, Inc., 219 F. Supp. 3d 533, 541 (D. Md.
2016)). However, Jake’s Fireworks’ contentions were only that the 2016 notice appears to be similar to the
2015 Notice, both of which differ from the prior notices and demonstrate finality. See Pl.’s Resp. 2 n.1, 3
n.2, 5, 8, 9-10, 11, 15, 20-21. I accept it for this limited purpose, rather than as an attempt to amend the
complaint and reference to the Notice herein includes acknowledgment that the 2016 notice is similar.


                                                     12
        Case 8:19-cv-01161-PWG Document 26 Filed 10/30/20 Page 13 of 20



and Zimmerman, LLC v. Domenech, 599 F.3d 426, 432 (4th Cir. 2010) (indicating that both

Bennett requirements must be satisfied); COMSAT Corp. v. National Sci. Found., 190 F.3d 269,

274 (4th Cir. 1999) (“[A]n agency action may be considered ‘final’ only when the action signals

the consummation of an agency’s decisionmaking process and gives rise to legal rights or

consequences.”) (italics in original).

I.      Consummation of Process

        Under the first Bennett prong, I must evaluate whether the Notice represents the

culmination of the Commission’s decision-making process rather than a “tentative” or intermediate

step. See Franklin, 505 U.S. at 797. It also cannot be the ruling of a subordinate official that needs

approval from the agency’s head before it becomes final. Abbott Labs. v. Gardner, 387 U.S. 136,

151 (1967); see also Soundboard Ass’n v. FTC, 888 F.3d 1261, 1267 (D.C. Cir. 2018) (“The

decisionmaking processes set out in an agency’s governing statutes and regulations are key to

determining whether an action is properly attributable to the agency itself and represents the

culmination of that agency’s consideration of an issue.”). And there must be no indication that the

decision will be revised in the future, that there is an appeal or further review pending, or that there

is any entitlement to further action. See Sackett v. EPA, 566 U.S. 120, 127 (2012) (“The mere

possibility that an agency might reconsider in light of ‘informal discussion’ and invited contentions

of inaccuracy does not suffice to make an otherwise final agency action nonfinal.”).

        Here, the decision-making process is outlined in the Handbook. The Handbook describes

a back-and-forth communication process, which both parties agree occurred here. After multiple

communications, the Notice was sent from the “Lead Compliance Officer” of the Regulatory

Enforcement Division responding to earlier correspondence and details retesting results of multiple

devices. The retesting and review resulted in multiple findings, including that some devices were




                                                   13
        Case 8:19-cv-01161-PWG Document 26 Filed 10/30/20 Page 14 of 20



found to be in compliance and released from bond, some devices were found to be in violation of

a different requirement, which allowed for them to be reconditioned or relabeled, and some were

found to continue to exhibit non-compliance requiring corrective action. The Handbook, which

was attached to the Notice, states that “[a] firm may respond to a notice of noncompliance orally

or in writing, and the firm may request an informal hearing to meet personally with Office of

Compliance of Import Surveillance Division staff to present orally views and evidence.”

Handbook at 18. However, Jake’s Fireworks did not request a hearing and opportunity to present

evidence. The Handbook also states that “[i]f a firm continues to disagree with CPSC staff and

declines to take corrective action, the staff may request the Commission approve appropriate legal

proceedings, including the issuance of an administrative complaint, injunctive action, seizure

action, or such other action as may be appropriate.” Id. at 19. Thus, the Lead Compliance Officer

lacks the independent authority to initiate enforcement action that could expose Jake’s Fireworks

to civil or criminal penalties, without first obtaining the approval of the Commission’s Office of

General Counsel, which, in turn, must refer the matter to the Department of Justice, which then

must decide whether to bring an enforcement action. Reply 4-5, 8 n.4. On this basis, the Notice

appears to be an intermediate ruling of a subordinate official, and it does not, as contended, clearly

reflect the culmination of a series of communications.

       Jake’s Fireworks contends that the determination of non-compliance was definitive, and

the Notice, unlike examples provided of earlier notices, did not invite further discussion, did not

include instructions for disputing the determination, and did not refer to the Handbook chapter

about how to dispute a determination. Pl.’s Resp. 8-10. But Jake’s Fireworks puts too sharp a

point on this argument, as it disregards the fact that the Notice did include the Handbook as an

attachment (which clearly explains how Jake’s Fireworks could dispute a determination, including




                                                  14
            Case 8:19-cv-01161-PWG Document 26 Filed 10/30/20 Page 15 of 20



the opportunity to request an informal hearing, which Jake’s Fireworks chose not to pursue, see

Pl.’s Resp. 4, 9-10), used language such as “reiterates its requests,” and ended with “Please submit

your response . . . within 10 days from the date you receive this letter outlining the specific

corrective action that Jake’s Fireworks plans to take to address the future sale of these products

and any other products subject to the mandatory requirements.” This type of language can be

distinguished from the definitive language used in the cases that Jake’s Fireworks cited. See, e.g.,

Doe v. Tenenbaum, 127 F. Supp. 3d 426 (D. Md. 2012) (contesting the Commission’s planned

publication of an agency report); Scenic America, Inc. v. United States Dep’t of Transp., 836 F.3d

42 (D.C. Cir. 2016) (challenging a guidance memorandum issued by the Federal Highway

Administration); City of Dania Beach, Fla. v. FAA, 485 F.3d 1181 (D.C. Cir. 2007) (petitioning

for review of a FAA letter changing runway use procedures at airport); American Bar Ass’n v.

United States Dep’t of Educ., 370 F.Supp.3d 1 (D.D.C. 2019) (challenging loan forgiveness denial

letters).

        Jake’s Fireworks also argues that the process culminating in the Notice is similar to the

informal adjudication that took place in Tenenbaum, which was found to qualify as a final agency

action. Pl.’s Resp. 10. There, Judge Williams of this court rejected the Commission’s arguments

about the intermediate nature of its decision to publish a report, concluding instead that the decision

was the consummation of a lengthy informal adjudication, and even if subsequent action remained

a possibility, it was final for purposes of judicial review. Tenenbaum, 127 F. Supp. 3d at 464–65.

He found that the notice and procedural requirements obligated the Commission to make a legal

determination and included an adversarial process with the provision of evidence “with a view to

meeting the ‘burden of proof.’” Id. at 462–63 (quoting 16 C.F.R. § 1102.26(b)). But here, the

process, as outlined in the Handbook, does not require the issuance of a final “notice” at the end




                                                   15
        Case 8:19-cv-01161-PWG Document 26 Filed 10/30/20 Page 16 of 20



of the back-and-forth communications, but rather, it states that at the end of the process, the staff

may request that the Commission (and thereafter, the DOJ) approve appropriate legal proceedings

and, generally, will provide a written notification before that happens.             No enforcement

proceedings have been initiated, and the Notice does not indicate in any way that an enforcement

action will be pursued by the staff.

        Jake’s Fireworks’ responds to the lack of an enforcement action by arguing that the threat

of enforcement hangs over its head like a Damoclean sword, and the Commission does not actually

need to bring an enforcement action to be “final.” Pl.’s Resp. 15 (citing Hawkes, 136 S. Ct. at

1815 and Sackett, 566 U.S. at 129). And by its filing of supplemental authority, Jake’s Fireworks

notes that a series of letters may constitute final action because “receipt of the letters significantly

increased its risk of a statutory civil penalty being levied. . . .” Ipsen Biopharmaceuticals, Inc. v.

Azar, 943 F.3d 953, 954 (D.C. Cir. 2019). However, the “increased risk” argument made in Ipsen

supported a finding of finality under Bennett’s second prong. Id. at 955. The parties had agreed

that the action was the consummation of the agency’s decision-making process and only the second

prong was in dispute. Id. at 955-56. Likewise, the Hawkes and Sackett courts considered

enforcement risk after deciding that there had been a consummation of the decision-making

process and were evaluating whether there was any other adequate remedy under the Clean Water

Act. See Hawkes, 136 S. Ct. at 1813-15; Sackett, 566 U.S. at 127-29. Notably, the Sackett court

concluded that the compliance order marked the consummation of the decision-making process

because the Sackett’s had asked for—and been denied—a hearing. 566 U.S. at 127.

        Jake’s Fireworks argues that the Notice comes to a “definitive conclusion” like the finding

in Scenic America. Pl.’s Resp. 8-9. In Scenic America, the Federal Highway Administration issued

guidance criteria for the regulation of billboard lighting, withdrawing discretion from the states’




                                                    16
        Case 8:19-cv-01161-PWG Document 26 Filed 10/30/20 Page 17 of 20



divisional offices. 836 F.3d at 46. The guidance included a statement that it “may provide further

guidance in the future as a result of additional information.” Id. at 56. The Scenic America court

interpreted the language as a “boilerplate” indication that the agency might issue further

interpretations “at some point in the indeterminate future.” Id. The court primarily relied on

Bennett’s second prong, because the revised criteria for the agency’s offices to use in approving

or rejecting state regulations created legal consequences for regulated parties. Id. There is no

comparable language in the Notice or the Handbook, and the action at issue here is a sanction, not

a rule-making action. Rather than presenting a definitive conclusion, the Notice presents multiple

conclusions with multiple options for response, and it invites a response.

       In Dania Beach, the court rejected the FAA’s assertion that the letter it sent was not an

order that changed existing procedures without a proper review, but merely information about

existing procedures. 485 F.3d at 1187-88. The court reasoned that the letter provided a new

interpretation of the airport runway restrictions related to the noise compatibility program, and

nothing about it was open to further consideration. Id. Jake’s Fireworks argues that the Notice is

like the FAA letter, and, unlike previous letters, did not invite further discussion and did not offer

information about possible avenues of further appeal or reconsideration. Pl.’s Resp. 9. But the

Notice is subject to the procedures outlined in the Handbook, which was attached to the Notice,

and unlike providing a new interpretation of a program, it was consistent with the prior example

letters provided, each of which stated that products in violation of the standard may not be sold

and must be destroyed. Compare Exs. B, D, F, with H. Each letter also referred to an attached

Affidavit of Destruction of Fireworks. See id. Also, the language in each letter consistently uses

the word “request” and provides a time for a response. See id. Unlike the FAA letter, the Notice

does not contain “new marching orders.” Dania Beach, 485 F.3d at 1188.




                                                  17
        Case 8:19-cv-01161-PWG Document 26 Filed 10/30/20 Page 18 of 20



       Jake’s Fireworks argues that “courts also look to the way in which the agency subsequently

treats the challenged action.” Pl.’s Resp. 11 (quoting American Bar Ass’n, 370 F. Supp. 3d at 21).

In American Bar Ass’n, law school graduates challenged the Department of Education’s letters

reversing determinations of loan forgiveness, alleging that the Department had changed its

interpretation of its regulations, but the Department argued that the denial letters sent to the

plaintiffs were not final agency actions. 370 F. Supp. 3d at 10, 19. Under the first Bennett prong,

the court determined that the definitive language in the letters demonstrated the Department’s final

determination that plaintiffs did not qualify for the loan forgiveness program. Id. at 20. The letter

sent to one of the plaintiffs was “less-than-definitive,” but none of the plaintiffs received any

additional communications from the Department that suggested that the letters were not final

determinations, and even after the lawsuit, the determinations remained unchanged. Id. The

American Bar Ass’n court also considered “whether the impact of the [agency action] is

sufficiently ‘final’ to warrant review,” and found that the letters had an immediate and significant

impact on the plaintiffs. 370 F. Supp. 3d at 22. Jake’s Fireworks has not alleged any significant

impact from the Notice that differed from any of the other letters received that would indicate the

Notice was any more final than the earlier letters. All of the letters sent to Jake’s Fireworks state

the potential sanctions using the same language. I also note that Jake’s Fireworks is aware of how

to inquire whether a letter is a final decision, it previously inquired whether a particular letter was

a final agency action, and it received a response to the inquiry. See infra n.12. Jake’s Fireworks

has not alleged that it made that same inquiry of the Notice.

       In Holistic Candlers, a case cited by the Commission, the court found that the FDA’s

warning letters “plainly” did not demonstrate the consummation of the agency’s decision-making

process because the agency’s procedures manual describes the warning letters “as giving ‘firms an




                                                   18
          Case 8:19-cv-01161-PWG Document 26 Filed 10/30/20 Page 19 of 20



opportunity to take voluntary and prompt corrective action before it initiates an enforcement

action.’” 664 F.3d at 944. Similarly, the Handbook describes the Commission’s warning letters

as notifications that inform the recipient of violations, requests corrective action, informs what

legal actions may be taken (including “the maximum sanctions to which the firm and/or individual

may be subject”), and informs the steps to take to question the findings. Handbook at 5-6, 11, 18-

19. Importantly, the Handbook describes what steps to take upon being informed of a violation,

which includes the ability to present evidence, requesting an informal hearing, conditional release,

and a possible opportunity to bring the violative product into compliance. Id. at 18-22. It

specifically states that “the firm may request an informal hearing to meeting personally with Office

of Compliance or Import Surveillance Division staff to present orally views and evidence.” Id. at

18. “If the information you present, in the staff’s opinion, does not refute staff’s claim that the

product is violative . . . Commission staff, as a general rule, will notify you in writing before staff

pursues any enforcement action against the products or your firm.” Id. Jake’s Fireworks has not

alleged that it requested a hearing that was denied nor that it requested reconsideration and was

denied.

          In sum, based on my review of Jake’s Fireworks’ allegations as well as the letters and

Handbook, I conclude that the Notice was not the consummation of the Commission’s decision-

making process. While the process may be nearing its end, there are still steps that Jake’s Fireworks

may take, such as request a hearing or reconsideration. Therefore, Jake’s Fireworks has failed to

satisfy the first prong of the Bennett test.

II.       Bennett’s Second Prong

          For the Notice to be reviewable as a final agency action, it must satisfy both prongs of the

Bennett test. See Domenech, 599 F.3d at 432; COMSAT, 190 F.3d at 274. Because I have




                                                    19
        Case 8:19-cv-01161-PWG Document 26 Filed 10/30/20 Page 20 of 20



concluded that Jake’s Fireworks has not met the burden of showing that the Notice satisfied the

first prong of the Bennett test, I need not and do not conduct a full analysis of the second prong.

                                         CONCLUSION

       Having concluded that Jake’s Fireworks has not satisfied its burden to show that the Notice

was a final agency action, this Court does not have subject-matter jurisdiction to proceed.

Accordingly, the Commission’s motion shall be GRANTED, and the Amended Complaint is

DISMISSED WITHOUT PREJUDICE.

                                             ORDER

       For the foregoing reasons, it is, this 30th day of October, 2020, hereby ORDERED that:

           1. Defendants’ Motion to Dismiss, ECF No. 17, is GRANTED.

           2. Plaintiff’s Amended Complaint, ECF No. 16, is DISMISSED WITHOUT
              PREJUDICE.

           3. The Clerk of Court is directed to CLOSE this case.

                                              /S/
                                          Paul W. Grimm
                                          United States District Judge




                                                    20
